                         Case 3:16-cv-04300-JD Document 105 Filed 10/17/18 Page 1 of 4



            1      COOLEY LLP
                   MICHAEL G. RHODES (116127) (rhodesmg@cooley.com)
            2      JEFFREY M. GUTKIN (216083) (jgutkin@cooley.com)
            3      BENJAMIN KLEINE (257225) (bkleine@cooley.com)
                   KRISTINE A. FORDERER (278745) (kforderer@cooley.com)
            4      101 California Street, 5th Floor
                   San Francisco, CA 94111-5800
            5      Telephone:     (415) 693-2000
                   Facsimile:     (415) 693-2222
            6
                   Attorneys for Defendant
            7
                   NIANTIC, INC.
            8

            9                                  UNITED STATES DISTRICT COURT
                                              NORTHERN DISTRICT OF CALIFORNIA
          10                                      SAN FRANCISCO DIVISION
          11

          12                                                  Case No. 3:16-cv-04300-JD
                   In re Pokémon Go Nuisance Litigation
          13                                                  NIANTIC, INC.’S DISCOVERY LETTER NO.
          14                                                  2 RE REQUEST FOR ADMISSION NO. 1 TO
                                                              PLAINTIFFS
          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28
  COOLEY LLP
ATTORNEYS AT LAW                                                          NIANTIC, INC.’S DISCOVERY LETTER NO. 2
 SAN FRANCISCO                                                                                  3:16-CV-04300-JD
                         Case 3:16-cv-04300-JD Document 105 Filed 10/17/18 Page 2 of 4



            1      I.     ATTESTATION OF COMPLIANCE

            2             By the electronic signature below, Jeffrey Gutkin, counsel for Niantic, Inc. (“Niantic”) attests

            3      under penalty of perjury that he, on behalf of Niantic, has met and conferred with Plaintiffs’ counsel

            4      pursuant to the Court’s Standing Order for Civil Discovery and the Civil Local Rules. Plaintiffs’

            5      counsel is located in New York City, more than 50 miles from Niantic’s counsel in San Francisco.

            6      The parties met and conferred telephonically regarding the issue described herein on October 1, 2018.

            7      II.    ISSUE AND DESIRED RESOLUTION

            8             Plaintiffs have refused to admit or deny Niantic’s Request for Admission No. 1 (“RFA 1”),

            9      which asks them to admit, as their counsel did on the record at the hearing on Niantic’s motion to

          10       dismiss, that Plaintiffs “do not contend that Niantic’s placement of virtual objects at GPS coordinates

          11       corresponding with locations that are on or near private property constitutes a trespass, unless that

          12       placement causes a physical object or physical Person to enter such private property.” See Exhibit A,

          13       Defendant Niantic’s First Set of Requests for Admission to Plaintiff Bruce Garton (which were also

          14       served on all other Plaintiffs). Plaintiffs objected that RFA 1 seeks a legal conclusion, seeks

          15       information protected by the attorney client privilege, and is, “essentially,” a premature contention

          16       interrogatory and Plaintiffs have not yet completed “discovery” or “preparation for trial.” See Exhibit

          17       B (“Responses”). Plaintiffs appear to neither admit nor deny RFA 1. Rather, after making objections,

          18       they state that “Plaintiffs refer Defendant to the Complaint, which describes Niantic’s conduct that

          19       Plaintiffs allege constitutes trespass.” Id. As discussed below, to the extent this response is intended

          20       to be a denial under Rule 36, it is impermissible. Plaintiffs expressly gave up the “virtual trespass”

          21       theory in the Complaint at the March 29, 2018 hearing on Niantic’s motion to dismiss. The Court

          22       should hold Plaintiffs to their word and order that they cannot pursue a claim of mere virtual trespass.

          23              During the parties’ meet and confer telephone call on October 1, 2018, Niantic asserted that

          24       Plaintiffs were obligated to admit RFA 1, due to their in-court statements. Plaintiffs’ counsel agreed

          25       to consider Niantic’s position and make a decision by October 9, 2018. Niantic did not hear from

          26       Plaintiffs on that day. When Niantic’s counsel followed up regarding Plaintiffs’ non-response, counsel

          27       responded only that they had a “deadline on another case” and would provide a response “sometime

          28       next week.” Niantic replied the same day that counsel’s response was not a sufficient commitment
  COOLEY LLP
                                                                                      NIANTIC, INC.’S DISCOVERY LETTER NO. 2
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                    1.                                      3:16-CV-04300-JD
                          Case 3:16-cv-04300-JD Document 105 Filed 10/17/18 Page 3 of 4



            1      and that Niantic would plan to move to compel. Almost a week later, counsel has still provided no

            2      response. Niantic presumes Plaintiffs intend to deny RFA 1.

            3             Accordingly, Niantic seeks an order precluding Plaintiffs from contending that Niantic’s

            4      “placement” of virtual objects at GPS coordinates corresponding with locations that are on or near

            5      private property constitutes a trespass, in the absence of any resulting physical incursion.

            6      III.   ARGUMENT
            7             A.      Plaintiffs’ Counsel Admitted RFA 1 On the Record in Court.
            8             Although it is ambiguous, the Complaint can be read to allege two separate theories of trespass:

            9      one based on physical incursions by Pokémon GO players onto private property, and one based on

          10       Niantic’s “placement[]” of virtual objects on private property, causing the virtual objects themselves

          11       to “enter the properties of Plaintiffs” and the putative class. Compl.¶ 183. At the March 28, 2018

          12       hearing, in response to questioning by the Court, Plaintiffs conceded that they could not claim trespass

          13       based on the placement of virtual objects alone:

          14                      THE COURT: . . . It’s a unitary claim on plaintiffs’ side that involves
                                  not just the placement of the electronic marker but the response to that
          15                      by people with corporeal bodies. Right, Mr. Iqbal? Is that right? You
                                  need to use words.
          16                      MR. IQBAL: Correct. Yes.
                                  THE COURT: Yeah.
          17                      MR. RHODES: Then I accept the Court’s understanding as mine as long
                                  as it’s clear that we’re not going to be – we’re going to be held to some
          18                      standard later that the mere act of the computer entry of associating a
                                  virtual object with someone’s private property, in and of itself, is
          19                      enough to constitute a tort of trespass. If that’s what he’s saying, I
                                  understand now.
          20                      THE COURT: We’ve established that’s not how the complaint is to be
                                  read. Is that right, Mr. Iqbal?
          21                      MR. IQBAL: Correct.
          22       Mar. 28, 2018 Hearing Tr. at 15:7-23. This exchange concluded a longer discussion on the topic. Id.

          23       at 9:11-16:16. In light of this commitment on the record, the Court should not permit Plaintiffs to

          24       assert that “the mere act of the computer entry associating a virtual object with someone’s private

          25       property” can constitute a trespass. See, e.g., Butler v. Coca-Cola Refreshments USA, Inc., No. 12

          26       CIV. 1791 BMC, 2013 WL 3324995, at *2 (E.D.N.Y. July 1, 2013) (“A concession in open court is

          27       fully binding on a represented party.”); see also U.S. v. Bentson, 947 F.2d 1353, 1346 (9th Cir. 1991).

          28
  COOLEY LLP
                                                                                       NIANTIC, INC.’S DISCOVERY LETTER NO. 2
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                      2.                                     3:16-CV-04300-JD
                         Case 3:16-cv-04300-JD Document 105 Filed 10/17/18 Page 4 of 4



            1             B.      Plaintiffs’ Objections to RFA 1 Are Improper.1

            2             Plaintiffs’ first objection that RFA 1 calls for an improper legal conclusion is without merit.

            3      RFA 1 asks Plaintiffs to admit that they do not contend that certain conduct constitutes trespass in this

            4      case; it does not ask Plaintiffs to draw any conclusion about the law of trespass. The Federal Rules

            5      make clear that a party must “answer” a “request for admission as to matters which that party regards

            6      as ‘in dispute.’” Fed. R. Civ. P. 36 advisory committee’s note to 1970 amendment. See also Conlon

            7      v. United States, 474 F.3d 616, 622 (9th Cir. 2007) (admissions are properly “sought . . . to narrow the

            8      issues by eliminating those that can be [eliminated].”) Plaintiffs cite Martin v. Safeco Ins. Co. of Am.,

            9      No. 2:11-CV-01063 MCE, 2012 WL 3070680, at *1 (E.D. Cal. July 27, 2012), in their Responses,

          10       which involved requests that a “defendant to admit or deny what its general ‘legal obligations’ were

          11       in the context of reviewing and settling plaintiff[‘s] [] insurance claim[.]” This type of request is

          12       clearly distinguishable from RFA 1, which addresses the scope of the dispute in the case.

          13              Plaintiffs’ objection that RFA 1 calls for privileged information is also clearly groundless, as

          14       Niantic seeks only to confirm Plaintiffs representations in open court. Finally, Plaintiffs’ claim that

          15       RFA 1 is premature is, likewise, without merit. Plaintiffs gave assurances to the Court on the record

          16       about the scope of their trespass claim, and Niantic is entitled to formally narrow the issues in the case

          17       by officially committing Plaintiffs to those assurances. Clarity of this kind serves judicial economy

          18       and will conserve Court and party resources by avoiding disputes as the litigation progresses.

          19       IV.    CONCLUSION

          20              Based on the foregoing, Niantic respectfully requests an Order that Plaintiffs may not contend

          21       that Niantic’s placement of virtual objects at GPS coordinates corresponding with locations that are

          22       on or near private property, without an accompanying physical incursion, constitutes a trespass.

          23       Dated: October 17, 2018                         COOLEY LLP

          24                                                       Jeffrey Gutkin
                                                                   Jeffrey Gutkin (216083)
          25                                                       Attorneys for Defendant
          26

          27
                   1
                    Niantic understands that this letter is meant only to give the Court a summary of the dispute. Niantic
          28       can submit detailed briefing, with additional legal cites, regarding Plaintiffs’ objections, if requested.
  COOLEY LLP
                                                                                        NIANTIC, INC.’S DISCOVERY LETTER NO. 2
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                     3.                                       3:16-CV-04300-JD
